United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3574
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Cassandra Lynn Dismang

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                              Submitted: May 1, 2014
                                Filed: May 6, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

      Cassandra Lynn Dismang directly appeals the district court’s1 judgment
revoking her supervised release and sentencing her to 15 months in prison. After


      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
careful review, this court concludes that the district court did not clearly err in finding
that Dismang had violated the conditions of her supervised release, and did not abuse
its discretion by revoking her supervised release. See United States v. Miller, 557
F.3d 910, 914 (8th Cir. 2009) (standard of review). This court also concludes that the
district court committed no procedural sentencing error, and the 15-month sentence,
which was below the Guidelines range and was the sentence Dismang requested, was
not substantively unreasonable. See id. at 915-17 (discussing procedural-error and
substantive-reasonableness tests); see also United States v. McCully, 407 F.3d 931,
934 (8th Cir. 2005) (where defendant received sentence at bottom of Guidelines range
as requested, she cannot challenge reasonableness of sentence on appeal).

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                           -2-